Citation Nr: 0519246	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-15 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder, described as lumbar strain with left 
radiculopathy.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty in the Marine Corps from 
May 1976 to May 1980, and in the Navy from May 1980 to May 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for the veteran's low back disability and assigned 
a 20 percent rating.

The veteran attended a hearing before the Veterans Law Judge 
signing this decision in November 2004.  A transcript of the 
hearing is in the file.


REMAND

The veteran's service-connected back disorder is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine.  Effective September 23, 2002, VA revised 
the rating criteria for evaluating intervertebral disc 
syndrome (IVDS).  See 67 Fed. Reg. 54345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Also, effective September 26, 2003, VA revised the rating 
schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  When the legal authority governing entitlement to any 
benefit sought on appeal is revised during the pendency of 
the appeal, the general rule is that the revised version 
applies as of the effective date of the change.  In this 
case, the veteran and his representative have received notice 
of the September 23, 2002 and the September 26, 2003 criteria 
revisions to the IVDS and spinal rating codes in the February 
2004 statement of the case (SOC).  

The Board notes that the veteran has not undergone any VA 
examination intended to address the September 2002 revisions 
to the criteria for IVDS or which addresses the September 
2003 revised rating criteria for disabilities of the spine.  
The veteran last underwent VA examinations in December 2003, 
but this was an orthopedic examination only.  His previous 
examination was also an orthopedic examination given in 
October 2002.  In neither examination were the veteran's 
medical records made available to the examiner prior to the 
examination.  In addition under the revised rating criteria, 
the veteran's neurological symptomatology must be addressed.  
In view of the inadequacy of the VA examinations and VA's 
duty to assist him, the Board finds that new examinations are 
warranted.  Further, the veteran in his November 2004 hearing 
indicated that his back disorder has worsened since his last 
examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should assist the veteran in obtaining pertinent up-to-date 
treatment records. 

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following actions:

1.  The veteran should be contacted and 
requested to identify any sources of 
treatment for his service-connected back 
disorder.  Any outstanding records 
identified by the veteran should be 
obtained and associated with the claims 
file.

2.  The RO should arrange for the veteran 
to undergo neurological and orthopedic 
examinations to evaluated his service-
connected back disability.  The claims 
file must be made available to each 
physician designated to examine the 
veteran.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

3.  After completing the above, the RO 
should again address the veteran's claim 
for an increased evaluation.  If the 
decision is not to his satisfaction, he 
must be provided with a supplemental 
statement of the case and offered an 
opportunity to respond.  A reasonable 
period of time for a response should be 
afforded.  The case should then be 
returned to the Board after compliance 
with appellate procedures.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

